                                  Case 1:17-cr-00686-LAKFOIADocument       282-47Requested
                                                             Confidential Treatment Filed 02/12/19 Page 1 of 3




                                                                                                                  Squad List Report
Report Date:   8/8/2018
                                                                                                                                                                                             Academic Year 2017-2018
Institution:   University             of   Kansas
                                                                                                                                                                                                         Sport: Mens Basketball
City/State:    Lawrence, KS

                                                                                                                                                                   Maximum Headcount Grants Permitted: 13.00
                                                                                                                                                            First Contest of the CHAMPIONSHIP Segment:
                                                                                                                                                    First   Contest of the NONCHAMPIONSHIP Segment:
                                                                            Status at Student                                          Financial Aid                     —           Countable Players                 Change in
                                                                               —        —                           —                                                                                                   Status
                                                   Term First
                                                    Enrolled


                                                                                         9’            9’                                    .9’
                                                                    :g                  .5            .!
                        S                                                               tO

                                                                               •V
                        E                                                                                                      —              .                                       0                    0
                        0
                        o
                                                         0
                                                         o
                                                                                C
                                                                                a
                                                                                        1
                                                                                        —
                                                                                                                               .9’            5                                       5
                                                                                                      .                                      —                   .
                        S                    =
                        S                                           5           0       0                                      0              0                   a                   —                    £
                                             5           0
                                                                                                      .5            O          ..             .                                                —           5
                        ‘                                                               2             c-                                                         2                                         .
                        Lu                   ‘           g                              tie,          ti:                     9’                                                                           g
 Name                                                    >          Z          1        ‘                           5.        <
                    F                                                                                                                                            I..          U      55.       0           U          X       0        Lu
                    V             V          F-l6            F_lu       1           1       Yes                      F’s’   41078 00          0.00            41078.00   No        4137800                1.00                         100




                Y             V              F-Is            S-I?       1           1     Ys                Yes     FY      41076.00         0.00             41078.00   No       41376.00      X         9.00         0     5050151   133




                N             V             s-lu         s-lu           0                                            S      20535.00         000              2053900    No       4107000       X        050

                9’            9’            F-li         F-17       0           0        9’s,               Yes     F’Y     ‘1578.00         0,00            4 076.00    No       41C7850       31       5.00        —      —




               Y              V             F-14         F-14       3           3        Yes                Yes     FY      40072 00         300             4057200     No       40 7205       X                                      00
                                                                                                                                                                                                         1 00          0      •0 I




               N             N              F-It         F-i?       0           2        Yes                Ves
                                                                                                  .                 FY      4 37(0_s         000             4157805     No       4137000      X         100                           00
                                                                                                                                                                                                                       7    ‘9’”



               N             N              F-IS         F.17       5           1       Yes                 Yes     FY      ‘10780           304             407604      No       41C78 00     X                            ‘5050s     33
                                                                                                                                                                                                         100           7



               9’            9’             F-I6         F_it       1           I       Yes                Yes      F?      4107800          000             4157800     No       4137800      X         170
                                                                                                                                                                                                                 :




                                                                                                                                                                                                                 GOVERNMENT
                                                                                                                                                                                                                   EXH BIT
                                                                                                                                                                                                                    7823
                                                                                                                                                                                                                     52 l7Crfs&e(LAK)


                                                                                                                                                                                                                     KU-GATTO -0000 18
                        Case 1:17-cr-00686-LAKFOIADocument       282-47Requested
                                                   Confidential Treatment Filed 02/12/19 Page 2 of 3




                                                          Status of Student                                  Financial Aid                         Countable Players             Change in
                                                                                                                                                                                  Status
                                   Term First
                                    Enrolled


                                                  .-


               a                                                      Si      Si
                                                  .
                                                                                                     t
               a                                  .
                                                   C                                                                I
                                                                                                                     °

               0                                                      z                             .e              s
                                                                                                                                                    .5                                             •0
                                          0                   0
               a                                                      a       a
                                                                                           0                                    .0


               .0                                                                         .                                                  —

                                                  .5
               Si
                             ‘                                0                                     E              E
Name                        <             >-      z          z        -
                                                                                          •
                                                                                          5-        <              <<
           F                                                                  _
                                                                                                                                I-           U      u        0          w                          w
                        N    F-IT          F 17       0           0    Yes          Yes       F     000             000        000      Yes        COO                      0                     000


                    N        F-Id          Mi         0           1    Ye,         Yes    -       4107000           000      4107000    No       4107800      N        100       T     1555811    100



                    Y        F-l4          F-14       3           3    Yes         Yes    P1      40072 00          000      4007200    No       4007200      X        I 00      0                1 00




                    0       F-IS           F-N     2              1    Yøe.        Yes    FY      4107800          0.00      4107000    No       4117820      X        100       0      °°°‘     700




                    V       F 17          F 17     0          0        Yes         Yes    FT      4107800          000       4707800    No       41C78 00     X        100       W     °°°°°       00




       V            y       F15           F17     S           I        No          No     Fl’        0             000          0      No        4107800                0
                                                                                                                                                                                                         *
       Y            V       F-17          F-17    0           0        No          No     F         000            000         000     Yes        000                   0




       V            V       F-15          F-15    2           2       ‘00s.               FY
                                                                                   780            4107000          0.00      4707504   No        41C7805     X         100                       1.00



       Y            V       F-I3          F-15    25          3       No           No     F        0.00            0.00       000      Yes        C 00                           0               000




                                                                                                                                                                                KU-GATTO-00001 9
                            Case 1:17-cr-00686-LAKFOIADocument       282-47Requested
                                                       Confidentia! Treatment Filed 02/12/19 Page 3 of 3




                                                     Status of Student                          Financial Aid             —    Countable Players            Change In

                                    Term First
                                                                                 -
                                                                                                                                                   —        !!tu        J
                                     Enrolled

                                                                                                       a
                                                                                                      .0
                                                                                        a
                        a                                                              (5

                                                                                       —                                        -
                                                                                                                                C
                        0                 =                                            .S              a            a
                                                                                                      S

                        a
                                          I
                                          S
                                                                                       .0


                                                                                       S              S
                                                                                                                    —           0                    It                   a

                                                                                                                                                     S                   S
                        a                 z                                            0              0
                                                                                                                                                            g
                                                                                                                          a     =        o                  a      S
  Name             r        s                                                                                                            0
                                                                                                      <

                                                                                      Total                     Total                    Total     Tolal                Total
                                                           Squad List Totals         51146300                   5146300                   13       125C                   125


 Form Completed By;                                       Title:                              Telephone;                      Date;•
 Form approved by;_____________________________                          Date:




 Director of Athletics Signature;                                    Date:

Head Coachs Signature;                                               Date;

Additional Signature;                                                Title:
Additional Signature;                                                Title;

Required by Bylaw 15.5.10.2. File in director of athletics office.




                                                                                                                                                           KU-GAUO-000020
